Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I (footwear article as shown in figures 1A-6B) in the reply filed on 6/3/2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,9-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0000186 (Mou).
Regarding claims 1-5 and 9-10, Mou discloses an article (shoe) comprising: 
a receptacle (upper body 21) defining an interior void (23); and 
an adjustment element (e.g. inflatable tongue 11,111,112; see figures 5A-6C) attached to the receptacle (upper) and including a bladder (11,111,112) defining one or more chambers (e.g. 11a,111a) each having a compressible component (air is inherently compressible; also see para. 0045, lines 6-7 and second to last sentence of para. 0051) disposed therein, the adjustment element operable between a contracted configuration providing the receptacle with a first size (see figure 5A, 6A and corresponding description) and an expanded configuration providing the receptacle with a second size different than the first size by adjusting a pressure within the one or more chambers (see figures 5B, 6B and 6C and corresponding description).  
Regarding claim 2, see opening (24).
Regarding claims 3-5, the inflatable tongue has an upper layer and a lower layer as shown in the figures.  Moreover, the inflatable tongue as shown in figures 6A-6C has two inflatable bags (111,112) and therefore has a plurality of layers joined at discrete locations (112b) to define one or more chambers.  Regarding claim 4, there are two inflatable bags (therefore each bag has an upper and a lower layer).  Two of these layers represent the bearing layers and the other two represent the barrier layers.  
	Regarding claim 9, the adjustment element taught by Mou includes a valve (113 and see para. 0055, lines 28-30) providing fluid communication between each of the one or more chambers and an exterior of the bladder.  
Regarding claim 10, see figures 5A-6C showing a plurality of the chambers (plurality of protrusions 11a,111a).
Regarding claims 11-13 and 19-20 Mou discloses an adjustment element (e.g. inflatable tongue 11;111,112; see figures 5A-6C) for an article (shoe or shoe upper), the adjustment element comprising: 
a bladder (11;111,112) forming an interior void having a plurality of chambers (11a;111a); 
a compressible component (air contained within the bladder) having a portion disposed within each one of the chambers; and a first valve (113 and see para. 0055, lines 28-30) attached to the bladder and providing fluid communication between the interior void and an exterior of the bladder.  
Regarding claims 12-13, the inflatable tongue has an upper layer and a lower layer as shown in the figures.  Moreover, the inflatable tongue as shown in figures 6A-6C has two inflatable bags (111,112) and therefore has a plurality of layers joined at discrete locations (112b) to define one or more chambers.  There are two inflatable bags and therefore each bag has an upper and a lower layer.  Two of these layers represent the bearing layers and the other two represent the barrier layers.  Regarding claim 13, the lower layer of the bladder represents a web area to define each of the plurality of the chambers (plurality of projections 11a,111a).  Moreover, the web could be also represented by other portions of the shoe along which the bladder is disposed.  
Regarding claim 19, see valve 113 which is a bi-directional valve.  
Regarding claim 20, see pumps (12,12’).
Claim(s) 1-3,7-13,17,18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5392534 (Grim).
Regarding claims 1-3 and 7-10, Grim discloses an article (shoe) comprising: 
a receptacle (upper and/or sole of shoe) defining an interior void; and 
an adjustment element (e.g. inflatable bladders such as shown best in figure 8-12; which show multiple embodiments) attached to the receptacle (upper and/or sole) and including a bladder (inflatable bladders) defining a plurality of chambers (e.g. see figure 8 which shows the bladder divided up into a multiple of chambers 82,86,87,88,89 and also see figure 10 which shows additional tongue bladder 128) each having a compressible component (compressible particles 32) disposed therein, the adjustment element operable between a contracted configuration providing the receptacle with a first size (when air is pumped out the adjustment element contracts) and an expanded configuration providing the receptacle with a second size different than the first size by adjusting a pressure within the one or more chambers (when air is introduced in the bladders the particles 32 expand and a second different size is obtained)
Regarding claim 2, the adjustment element is inside of the shoe and therefore is operable to move the foot opening of the shoe between the first size and the second size as air is introduced in the bladder and removed.
Regarding claims 3-5, the inflatable bladder has an upper layer and a lower layer as shown in the figures.  These layers represent the first and second bearing layers.
Regarding claims 7-8, one of the particles 32 represents a unitary element and/or all of them together when conformed together represent a unitary element.  Regarding claim 8, see “foam” taught at col. 3, lines 21-24.
	Regarding claim 9, the adjustment element taught by Grim teaches valves used throughout each of the embodiments (e.g. 20,22,44,106, etc.) providing fluid communication between each of the one or more chambers and an exterior of the bladder.  
Regarding claim 10, at least see figure 8,10 and 12 which show a plurality of the chambers.
Regarding claims 11-13,17,18 and 20 Grim discloses an adjustment element (e.g. inflatable bladders such as shown best in figs. 8-12) for an article (shoe or shoe upper), the adjustment element comprising: 
a bladder (inflatable bladders) forming an interior void having a plurality of chambers (see figure 8 which shows the bladder divided up into a multiple of chambers 82,86-89); 
a compressible component (compressible particles 32) having a portion disposed within each one of the chambers; and a first valve (e.g. valves 20, 22,44,106, etc.) attached to the bladder and providing fluid communication between the interior void and an exterior of the bladder.  
Regarding claims 12-13, the inflatable bladder has an upper layer and a lower layer as shown in the figures.  These layers represent the first and second bearing layers.  Regarding claim 13, at least see figure 8 showing central and side chambers.  The web are can be part of the upper or part of the sole to which the adjustment element is coupled too.
Regarding claim 20, Grim teaches multiple different pumps throughout the embodiments; e.g. 16,90,124, etc.
Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6782640 (Westin).
Regarding claims 1-5 and 7-9, Westin discloses an article (shoe 26) comprising: 
a receptacle (upper; see figures 2,3) defining an interior void; and 
an adjustment element (custom conformable device) attached to the receptacle (upper and/or sole) and including a bladder (14,54,102) defining a chambers (see figures 1-6)) each having a compressible component (compressible and expandable foam material 16,56,105) disposed therein, the adjustment element operable between a contracted configuration providing the receptacle with a first size (when air is pumped out the adjustment element contracts) and an expanded configuration providing the receptacle with a second size different than the first size by adjusting a pressure within the one or more chambers (when air is introduced in the bladders the compressed material 16,56,105 will expand and a second different size is obtained; see figures 2-3 showing the different sizes within the shoe)
Regarding claim 2, the adjustment element is inside of the shoe and therefore is operable to move the foot opening of the shoe between the first size and the second size as air is introduced in the bladder and removed.
Regarding claims 3-5, Westin shows the bladder has multiply layers, and moreover teaches the bladder can be either single layers or multilayered and therefore has first and second barrier layers and first and second bearing layers as claimed; see figure 6 and col. 11, line 41 to col. 12, line 22. 
Regarding claims 7-8, one of the material (16,56,105) represents a unitary element and/or all of them together when conformed together represent a unitary element.  
	Regarding claim 9, the adjustment element taught by Weston teaches valves used throughout each of the embodiments (e.g. 18,58,110) providing fluid communication between each of the one or more chambers and an exterior of the bladder.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over either [Mou ‘186 or Grim ‘534] in view of Westin ‘640.
Mou and Grim both teach the article as claimed (see the rejection above) except for the bladder includes a first bearing layer covering the first barrier layer within each of the plurality of the chambers and a second bearing layer covering the second barrier layer within each of the plurality of the chambers.  Westin teaches an adjustment element comprising a bladder (14,54,102) wherein the bladder can be constructed by multiply layers and therefore has first and second barrier layers and first and second bearing layers as claimed; see figure 6 and col. 11, line 41 to col. 12, line 22.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the bladders of the article taught by either Mou or Grim with a first bearing layer covering the first barrier layer within each of the plurality of the chambers and a second bearing layer covering the second barrier layer within each of the plurality of the chambers, as taught by Westin, to provide further reinforcement and protection for the bladder.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 4 above and further in view of US 5626657 (Pearce).
Pearce teaches providing the particles (spheres 4) within the bladder (1) with a lubricant to provide a low-friction; at least see col. 9, lines 41-59.  Pearce teaches the structure can be used in footwear (shoes; see col. 19, lines 37-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spheres/particles of the article as taught above with the plurality of particles/material contained in the bladder with a low-friction lubricant, as taught by Pearce, to facilitate sliding of the components to better conform to shape of the wearer foot.  Since the lubricant is on the particles/materials it will also be on the first bearing layer and the second bearing layer, inasmuch as the particles will naturally contact the inner most layer of the bladder, and therefore the bearing layers will have a lower coefficient of friction than the first barrier layer and the second barrier layer.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556